Citation Nr: 1632278	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-28 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD), excluding a temporary 100 percent rating due to convalescence.

2.  Entitlement to a disability rating higher than 20 percent for degenerative disc disease at L5-S1, status-post fusion, with congenital scoliosis of the lumbar spine.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).

4.  Entitlement to service connection for a traumatic brain injury (TBI).

5.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from October 1987 to March 1988, October 2001 to January 2005, and November 2006 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

As will be discussed in further detail in the remand portion of this decision, the Veteran asserts that his PTSD has caused total occupational impairment, as relevant, since the beginning of the claim.  Because the issue of unemployability is raised by the record, a TDIU request is inferred by this lay evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issues of entitlement to an increased rating for PTSD, the inferred TDIU request, and service connection claims for TBI and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In a November 2015 written statement, prior to the promulgation of a decision in this appeal, the Veteran indicated his desire to withdraw his appeal seeking a rating higher than 20 percent for his service-connected lumbar spine disability.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal seeking an increased rating for service-connected lumbar spine disability are met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b) (c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran in this case perfected an appeal from March 2010 rating decision which, as relevant here, denied an increased rating for lumbar spine disability.  However, prior to the promulgation of a decision in this appeal, the Veteran's attorney sent to the Board a November 2015 written letter indicating that the Veteran wished to withdrawal his appeal seeking a higher rating for lumbar spine disability.  Once the Board received the letter from the Veteran's attorney withdrawing the lumbar spine claim, there remains no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the withdrawn issue and it is therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2014).

ORDER

The appeal seeking entitlement to an increased rating for lumbar spine disability is dismissed.




REMAND

The record reflects that, excluding a period of convalescence, the Veteran has been in receipt of a 30 percent rating for PTSD since the beginning of the claim.  

In a written brief sent to the Board via facsimile on November 17, 2015,   the Veteran through his attorney asserted that he has been entitled to a 100 percent rating for his PTSD since the beginning of the claim because his disorder has resulted in total occupational and social impairment since that time.  In support of this assertion, the attorney indicated that the following evidence supports the Veteran's claim, but no supportive evidence is of record.  Although it appears from the face of the facsimile cover sheet that the attorney sent a total of six pages, only three of those pages are in evidence.  Also, while the Veteran's attorney also indicated that a separate fax with exhibits would follow the initial fax, no separate fax is of record.  Therefore, on remand, the Veteran and his attorney should be given an opportunity to re-submit the evidence.  

Moreover, the record reflects that VA-generated evidence has been added to the claims file since the PTSD claim was last adjudicated in a July 2014 Statement of the Case (SOC).  In this regard, the Veteran underwent a VA examination for PTSD in November 2014, after the SOC, and a supplemental statement of the case (SSOC) was not issued with consideration of this new VA examination report.  While 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision is only applicable to cases where the Substantive Appeal was filed on or after February 2, 2013 (applicable here), but does not apply to VA-generated evidence, such as VA examination reports or VA treatment records.  38 U.S.C.A. § 7105(e) (West 2014).  As there is no indication that the Veteran has specifically waived initial AOJ adjudication of the November 2014 VA examination report, a remand is also required for the AOJ to consider it in a SSOC.

In addition, the record contains a December 2013 statement authored by a VA Staff Neurologist who discusses the Veteran's PTSD symptoms and this statement does not appear to have been considered by the AOJ in the July 2014 SOC.  On remand, this relevant evidence must be considered by the AOJ.  

Additionally on remand, the AOJ should appropriately develop the inferred TDIU request.  Also, if the evidence received pursuant to this remand does not result in a complete grant of the benefits sought, a new VA examination should be provided to the Veteran.    

Lastly, the Board notes that the RO, in a December 2014 rating decision, denied service connection for a TBI and obstructive sleep apnea.  In a September 2015 statement, the Veteran expressed disagreement with these denials.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The Board is therefore obligated to remand these issues for issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran and his attorney that the claims file does not contain pages 4-6 of the facsimile they sent to the Board on November 17, 2015.  Also notify the Veteran and his attorney that only the one fax (the fax missing pages 4-6) was received by the Board on November 17, 2015; a separate fax was not received.  

Offer them the opportunity to resubmit the missing pages, and any other additional evidence, which should then be entered into the record.

2.  Invite the Veteran to identify any other outstanding private treatment for psychiatric disorder since the beginning of the claim, and provide him with the necessary authorization and consent forms to be completed and returned.

3.  Send the Veteran the appropriate notice as to how to substantiate a request for a TDIU, and provide him with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion, with instructions to return the form to the RO.

4.  Obtain and associate with the claims file any outstanding VA medical evidence. 

5.   If, based on the evidence received pursuant to the above-directives, the Veteran's claim is not granted in full (100 percent from date of claim), provide him with a VA examination to determine the current nature and severity of his service-connected PTSD.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file should be made available to and reviewed by the examiner. 

After examining the Veteran and reviewing the claims file, the examiner is asked to: 

(a).  Identify the nature, frequency and severity of the Veteran's service-connected PTSD, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability. 

** Specifically indicate whether total social or occupational impairment has been demonstrated at any time during the duration of the appeal, as asserted by the Veteran in November 2015 written brief, and any additionally received pertinent medical evidence. 

A current Global Assessment of Functioning (GAF) scale score should also be provided.

(b).  Identify any functional impairment associated with the Veteran's service-connected PTSD, including what kind of employment limitations that might result, if any.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the increased rating claim for PTSD and the inferred TDIU request on appeal should be readjudicated based on the entirety of the evidence, to include a December 2013 VA staff neurologist statement; a November 2014 VA examination report; and all other evidence received subsequent to the last adjudication.

If the benefits sought remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

7.  Issue to the Veteran a SOC which addresses the issues of entitlement to service connection for a TBI and obstructive sleep apnea.  The RO should furnish the Veteran and his attorney with appropriate notice as to the appeal process.  Following issuance of the Statement of the Case, the RO should conduct any further appellate proceedings as are established by relevant statute, regulation and precedent.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


